Citation Nr: 0731840	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  06-05 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for a bilateral foot disability, to include 
plantar fasciitis and pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel
INTRODUCTION

The veteran served with the Army, active duty for training, 
from March 7, 1980 to July 2, 1980, and active duty from 
February 4, 1991 to June 30, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio that denied the veteran's application to 
reopen her previously denied claim of entitlement to service 
connection for pes planus (claimed as abnormal pronation) and 
plantar fasciitis.  The veteran perfected a timely appeal of 
this decision to the Board.

In July 2007, the veteran, accompanied by her representative, 
testified before the undersigned Acting Veterans Law Judge at 
the local regional office.  A transcript of those proceedings 
has been associated with the veteran's claims file.

The reopened claim of entitlement to service connection for a 
bilateral foot disability is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a June 1981 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
bilateral plantar fasciitis and abnormal pronation; the same 
month, RO notified the veteran of its decision and of her 
appellate rights; the veteran did not appeal the decision 
within the allotted time and the decision became final.

2.  Evidence added to the record since the June 1981 rating 
decision is not cumulative or redundant, and, when considered 
with previous evidence of record, relates to an unestablished 
fact and raises a reasonable possibility of substantiating 
the claim for service connection.

CONCLUSION OF LAW

Subsequent to the final June 1981 rating decision, new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis and pes planus.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also, Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  However, given the favorable 
action taken below regarding the veteran's application to 
reopen her bilateral foot claim, the Board finds that no 
discussion of the VCAA at this point.

II.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. 
§ 5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence associated with the claims folder since the June 
1981 RO decision denying the veteran's bilateral foot claim 
includes private and VA medical records, the veteran's 
testimony before the Board, and statements of the veteran, 
her fellow service members, and her representative in support 
of the claim.

Of particular significance are private medical reports dated 
in October 2003 and August 2004 indicating that the veteran's 
heel and foot pain began in the early 1980s.  Also important 
is the statement of the veteran's platoon sergeant, dated in 
July 2004, indicating that the veteran was put on light duty, 
a "tennis shoe profile," during her time on active duty in 
1991. The veteran also testified in July 2007, that her foot 
pain began during basic training in 1980.  Other records 
indicate that the veteran has been assessed with foot pain 
over the years.  These records reflect that the veteran may 
have had a bilateral foot condition during or close in time 
to her active service in 1980 and during her active service 
in 1991, tending to support her claim that her foot 
disability is related to active service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the June 1981 RO decision 
denying service connection for the veteran's condition and, 
when considered with previous evidence of record, relates to 
unestablished facts necessary to substantiate the veteran's 
claim and raises a reasonable possibility of substantiating 
the claim.

Having determined that new and material evidence has been 
added to the record, the veteran's application to reopen her 
claim of entitlement to service connection for a bilateral 
foot disability is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a bilateral foot 
disability, to include plantar fasciitis and pes planus, is 
reopened; the appeal is granted to this extent only.


REMAND

After a review of the record, the Board finds that the 
veteran's service connection claim must be remanded for 
additional development and adjudication.

First, a review of the claims folder shows that the veteran 
has received treatment for her feet at the Cleveland, Ohio, 
VA Medical Center.  Records from this facility dated since 
September 2003, however, are not associated with the 
veteran's claims file.  In addition, the veteran identified a 
medical report form her private physician, Dr. Wiggin, dated 
in 2005, that is not associated with the veteran's file.  
Finally, the veteran reported being treated for various 
conditions at the VA facility in Mansfield, Ohio.  While it 
is not clear from the veteran's testimony whether there are 
records at this facility that relate to her feet, the RO 
should nevertheless obtain records from this facility dated 
since service in order to obtain any relevant records from 
this facility.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In addition, pursuant to the 
VCAA, VA must obtain any outstanding VA and private medical 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2007).  

In addition, the Board notes that the veteran has not been 
afforded a VA examination in connection with her claim.  
Here, the Board notes that the veteran was noted to have pes 
planus in a May 1980 treatment note.  The veteran has also 
been noted to have bilateral foot pain extending back to the 
early 1980s, and has been diagnosed with plantar fasciitis 
secondary to flat feet deformity.  The veteran's platoon 
sergeant in 1991 also noted that the veteran had been 
assigned light duty during the 1991 period of active duty.  
Also, the veteran testified before the Board that her 
bilateral foot pain began during her period of active duty in 
1980.

Based on the foregoing, the Board concludes that this matter 
should be remanded and that, upon remand, the RO should 
arrange for an appropriate VA examination of the veteran's 
feet, for the purpose of determining whether the veteran has 
a bilateral foot condition that is related to, or aggravated 
by, her active duty service.    Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers, other than 
records already associated with the 
veteran's claims file, that have treated 
her since service for any foot problems.  
This should specifically include records 
of treatment at the Cleveland, Ohio, VA 
Medical Center dated since September 
2003, and from the Mansfield, Ohio, VA 
facility dated since service.  This 
should also include records from the 
veteran's private physician, Dr, Wiggin, 
dated since service.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the veteran must be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of any bilateral foot disorder found to 
be present.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  All 
necessary tests should be conducted.  The 
examiner is requested to offer an opinion 
as to: 

(a)  Has the veteran developed a 
bilateral foot disorder disorder?  If 
so, state the diagnosis or diagnoses.

(b)  If the examiner finds that the 
veteran has developed a bilateral foot 
disorder, did such disorder have its 
onset during one of the veteran's 
periods of active service, from March 
7 to July 2, 1980, or  from February 4 
to June 30, 1991, or was the 
disability caused by any incident that 
occurred during such active service?

(c)  Did a bilateral foot disorder 
exist prior to the veteran's periods 
of active duty, from March 7 to July 
2, 1980, or February 4 to June 30, 
1991, respectively?  If so, state (if 
possible) the approximate date of 
onset of such disorder.

(d)  If a bilateral foot disorder 
preexisted one or both of the 
veteran's periods of active duty, did 
that disorder increase in disability 
during a period of active duty?  In 
answering this question, the examiner 
is asked to specify whether the 
veteran sustained temporary or 
intermittent symptoms resulting from 
service; or whether there was a 
permanent worsening of the underlying 
pathology due to service, resulting in 
any current disability.

(e)  If a bilateral foot disorder 
increased in disability during a 
period of active service, was that 
increase due to the natural 
progression of the disease?

(f)  If the examiner finds that a 
bilateral foot disorder did not exist 
prior to the veteran's periods of 
active duty, is it as least as likely 
as not that such a disorder had its 
onset during active duty, or was it 
caused by any incident that occurred 
during service?

In offering these opinions, the examiner 
should comment on the veteran's service 
medical records.  The examiner should set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed, to include, as appropriate, 
citation to specific evidence in the 
record, in a typewritten report.  A 
complete rationale should be given for 
all opinions and should be based on 
examination findings, historical records, 
and medical principles.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claim in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains denied, 
the RO should furnish the veteran and her 
representative a supplemental statement 
of the case and be given an opportunity 
to submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


